LyoN, 0. J.
The testimony is practically undisputed that one of the conditions of the donation of the lots in question to defendant was that he should not keep or sell intoxicating liquors thereon. This is fairly deducible from the testimony of both Knab and the defendant, who negotiated the agreement, and there is really no testimony to the contrary. Besides, it appears to have been the settled policy of the plaintiff company to prevent, as far as possible,the sale of intoxicating liquors in the vicinity of its mill and the residences of its employees. This most wise policy it attempted to carry out by inserting in all conveyances of lots in Bad Eiver, executed by it, conditions sub*168sequent against tbe sale of intoxicating liquors on tbe lots conveyed.
There is no proof of an express agreement that such condition should be inserted in the conveyance to the defendant. Nothing was said on the subject between Knab and the defendant. We think, however, that the condition in such conveyance is essential to the full execution of the parol agreement, on the faith of which the company put defendant in possession of the lots and agreed to donate and convey the same to him. It would be absurd to hold that the agreement ceased to be operative as soon as the parol executory agreement became merged in the conveyance, which might have occurred in a few months, or even weeks, after the.agreement was made. This would defeat the manifest and most praiseworthy purpose of the agreement. We conclude, therefore, that the court did not err in holding that the conveyance of the lots to be executed by the company to the defendant should contain the condition subsequent above mentioned. It is also entirely clear that the defendant should be enjoined from keeping or selling intoxicating liquors upon the lots in question until he accepts a conveyance containing such condition.
By the Court.— The judgment of the circuit court is affirmed.